Title: James Madison to Buckner Thruston, 1 March 1833
From: Madison, James
To: Thruston, Buckner


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                March 1. 1833
                            
                        
                        Your letter of the 13th. inst: was duly received, with a copy of Judge Cranche’s Memoir of President Adams;
                            to which is annexed your Latin Epitaph embracing the coincidences in the lives & deaths of him & of
                            President Jefferson.
                        After an alienation through so long a period from classical studies, I may well distrust my competency to
                            decide on the Latinity of the Epitaph. To the vein of just thought, which runs through it and the apt management of the
                            points most in relief, it is not difficult to do justice. And the Latinity would seem to be more exempt from modernism in
                            its cast than is common with Latin compositions of modern date.
                        A striking difference between the Latin & English Idioms is in the Collocation of the words; the
                            inflections & terminations of the former admitting a wide separation, by interposed words, of those belonging to
                            each other, without confusion or obscurity, and with an enlarged scope for variety & euphony in the structure of
                            sentences. A literal translation of Latin into English, word for word, according to the order of the words, would be
                            startling to an English eye; as a like version of English into Latin, would be though perhaps in a less degree, to the eye
                            of a Roman. Hence the difficulty in modern Latin, of avoiding a distribution of the words not conformable to that of the
                            ancient models.
                        But the greatest difficulty, as in every use of a foreign language, is in selecting the appropriate word or
                            phrase, among those differing in the shades of meaning, and where the meaning may be essentially varied by
                            the particular applications of them. Hence the mistakes sometimes ludicrous in the use of a foreign
                            language, imperfectly understood; as in the case of the Frenchman, who finding in the
                            Dictionary that to pickle meant to preserve, took leave of his friends with a G. pickle
                            you.
                        I have made these remarks with reference to my own deficiencies, as a Critic, and by no means
                            as a criticism on the Epitaph.
                        The Memoir, in perusing which I have been much retarded, appears to be well written, and to comprize much interesting information doing justice to the distinguished subject of it. With respect to
                            some of the diplomatic passages, there have been intimations that important lights, not yet known to the
                            public exist in foreign archives<.>
                        Mrs. M. & myself are gratified by your kind remembrances and those of Mrs. T.
                            & your daughters; and offer a sincere return of them
                        
                            
                                J. M 
                            
                        
                    